NON-NEGOTIABLE PROMISSORY NOTE

$      November 4, 2011

New York, New York

FOR VALUE RECEIVED, LADENBURG THALMANN FINANCIAL SERVICES INC., a Florida
corporation (“Maker”), having an address at 4400 Biscayne Blvd., 12th Floor,
Miami, FL 33137, hereby promises to pay to the order of       , its successors
and/or assigns (any of which is hereinafter referred to as “Holder”), in lawful
money of the United States, the sum of       Dollars and No Cents ($     .00),
of which $      shall be paid on December 31, 2014, $      shall be paid on
December 31, 2015 and the balance paid on November 4, 2016 (the “Maturity
Date”).

This Note is one of a series of promissory notes (the “Notes”) containing
identical terms and conditions issued pursuant to the terms of a Loan Agreement
(“Loan Agreement”) dated of even date herewith between the Maker and Holder.
Terms used but not defined herein shall have their respective meanings assigned
in the Loan Agreement. Reference herein to the Loan Agreement shall in no way
impair the absolute and unconditional obligation of the Maker to pay both
principal and interest as provided herein.

Beginning on the issuance date of this Note, the outstanding principal balance
of this Note shall bear interest at a rate per annum equal to eleven percent
(11.0%), payable quarterly in arrears on January 1, April 1, July 1 and October
1 of each year (each, an “Interest Payment Date”), commencing December 31, 2011,
and on the Maturity Date. Interest shall be computed on the basis of a 360-day
year of twelve (12) 30-day months. Except as expressly provided herein to the
contrary, all interest due and owing by the Maker on this Note shall either
(i) be paid in cash on each Interest Payment Date and the Maturity Date or
(ii) be added to the then outstanding principal balance of this Note, thereby
increasing the principal sum outstanding hereunder by the amount of such
payment-in-kind (the “PIK”); provided, however, that the consent of the Majority
Lender shall be required to pay the interest in PIK for its note and for all
Notes in an initial principal amount of less than $15 million and the consent of
any holder of a Note in an initial principal amount of $15 million or more
(other than the Majority Lender) shall also be required to pay interest in PIK
on such Note. Notwithstanding the foregoing, Maker shall be permitted to pay
four percent (4.0%) of the eleven percent (11.0%) of the interest owed on this
Note by PIK without the consent of the Majority Lender, the Holder or any other
holder of a Note on each Interest Payment Date until November 4, 2013.

This Note may be prepaid at any time without the consent of the Holder.

So long as any amount under this Note remains outstanding and unpaid, Maker will
not, unless otherwise consented to in writing by the Holder, create, incur,
assume or suffer to exist (other than indebtedness existing on the date hereof
as the same may be amended or extended or trade payables incurred in the
ordinary course) any indebtedness for borrowed funds (institutional or
otherwise) which is not subordinated in all respects to the indebtedness under
this Note.

Holder may, with or without notice to Maker or any guarantor or other party
liable herefor, extend or renew this Note, or extend the time for making payment
of any amount provided for herein, or accept any amount in advance, all without
affecting the liability of Maker or any other party or guarantor liable herefor.

Upon the occurrence of a default, the whole sum of principal shall become due
immediately at the option of Holder. Default shall mean: (i) failure to make any
payment hereunder at the time prescribed for payment and such payment is not
made within ten (10) business days after Maker receives notice from the Holder
of the occurrence thereof; (ii) filing, as to the Maker or any guarantor or
endorser of this Note, of an involuntary petition which is not dismissed within
sixty (60) days or of a voluntary petition under the provisions of the Federal
Bankruptcy Code or any state statute for the relief of debtors; (iii) default in
the payment of principal or interest on any obligation in excess of $100,000 for
borrowed money beyond the period of grace, if any, provided with respect thereto
or default in the performance or observance of any other term, condition or
agreement contained in any such obligation or in any agreement relating thereto,
if the effect thereof is to cause, or permit the holder or holders of such
obligation (or a trustee on behalf of such holder or holders) to cause such
obligation to become due prior to its stated maturity and such default remains
unremedied for a period of 10 days; (iv) final judgment for the payment of money
in excess of $100,000 shall be rendered against Maker and the same shall remain
undischarged for a period of thirty (30) days during which execution of such
judgment shall not be effectively stayed; or (v) any breach or other default by
the Maker under this Note which is not cured within ten (10) business days after
the Maker receives notice from the Holder of the occurrence thereof.

The times for the payment of the principal sum as herein stated are of the
essence of this Note. Upon the occurrence of a default, the amount of the
principal sum hereunder, plus reasonable attorneys fees and expenses, shall bear
interest from the date thereof to the actual date of payment (whether such
payment is made voluntarily or as a result of legal process) at the maximum rate
of interest permitted by law or 18% per annum, whichever is lower, from the date
of the default to the date of actual payment.

The Maker shall not consolidate or merge into, or transfer or lease all or
substantially all of its assets to, any person unless (i) the person is a
corporation, (ii) the person assumes in a writing reasonably acceptable to the
Holder all the obligations of the Maker under this Note and

(iii) immediately after the transaction, no default exists. The surviving
transferee or lessee corporation shall be the successor Maker, but the
predecessor Maker in the case of a transfer or lease shall not be released from
the obligation to pay the principal of and interest of this Note.

Maker and each other party liable herefor, whether principal, endorser,
guarantor or otherwise, jointly and severally hereby (i) waive presentment,
demand, protest, notice of dishonor and/or protest, notice of non-payment and
all other notices or demands in connection with the delivery, acceptance,
performance, default, enforcement or guaranty of this Note, (ii) waive recourse
to suretyship defenses generally, including extensions of time, releases of
security and other indulgences which may be granted from time to time by Holder
to Maker or any party liable herefor, and (iii) agree to pay all costs and
expenses, including reasonable attorneys fees, in connection with the
enforcement or collection of this Note.

Nothing contained in this Note or in any other agreement between Maker and
Holder shall require Maker to pay, or Holder to accept, interest in an amount
which would subject Holder to any penalty or forfeiture under applicable law. In
no event shall the total of all charges payable hereunder, whether of interest
or of such other charges which may or might be characterized as interest, exceed
the maximum rate permitted to be charged under applicable law. Should Holder
receive any payment which is or would be in excess of that permitted to be
charged under such applicable law, such payment shall have been and shall be
deemed to have been made in error and shall automatically be applied to reduce
the principal balance outstanding on this Note.

Holder shall not, by any act, delay, omission or otherwise, be deemed to have
waived any of its rights and/or remedies hereunder, and no waiver whatsoever
shall be valid unless in writing, signed by Holder, and then only to the extent
therein set forth. The making of any demands or the giving of any notices by
Holder or a waiver by Holder of any right and/or remedy hereunder on any one
occasion shall not be construed as a bar to or waiver of any right and/or remedy
which Holder would otherwise have on any future occasion. All rights and
remedies of Holder shall be cumulative and may be exercised singly or
concurrently.

This Note is non-negotiable and may not be assigned by Holder without consent of
the Maker except to any person controlling, controlled by or under common
control with the Holder or to any affiliate of the Holder on notice to Maker and
only upon surrender of this Note by Holder to the Maker and reissuance by the
Maker in the name of the Holder’s permitted transferee.

The terms and provisions hereof shall survive the payment, cancellation or
surrender of this Note. Any instrument taken by Holder in payment of, or for
application against, any obligation of Maker or any other party liable herefor
shall not operate as a discharge of such obligation until the instrument is
finally paid, notwithstanding the fact that a bank may be the maker, drawer or
acceptor of such instrument.

This Note shall be governed and construed in accordance with the law of the
State of Florida without giving effect to choice of law principles. MAKER AND
EACH OTHER PARTY LIABLE HEREFOR, IN ANY LITIGATION IN WHICH HOLDER SHALL BE AN
ADVERSE PARTY, WAIVES TRIAL BY JURY AND WAIVES THE RIGHT TO INTERPOSE ANY
DEFENSE, SETOFF OR COUNTERCLAIM OF ANY NATURE OR DESCRIPTION. ANY SUCH
LITIGATION SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION OF THE STATE OR
FEDERAL COURTS LOCATED IN MIAMI-DADE COUNTY, FLORIDA.

LADENBURG THALMANN FINANCIAL SERVICES INC.

By:
Name:
Title:


